  Case: 1:17-md-02804-DAP Doc #: 2904 Filed: 11/05/19 1 of 2. PageID #: 429314



                            UNITED STATES JUDICIAL PANEL
                                         on
                             MULTIDISTRICT LITIGATION


IN RE: NATIONAL PRESCRIPTION
OPIATE LITIGATION                                                                   MDL No. 2804


                                (SEE ATTACHED SCHEDULE)


            ORDER LIFTING STAY OF CONDITIONAL TRANSFER ORDER


       A conditional transfer order was filed in the actions on the attached schedule on October 8,
2019. Prior to expiration of that order’s 7-day stay of transmittal, plaintiffs in the actions filed
notices of opposition to the proposed transfer. Plaintiffs subsequently failed to file the required
motion and brief to vacate the conditional transfer order.

       IT IS THEREFORE ORDERED that the stay of the Panel's conditional transfer order
designated as “CTO-115" filed on October 8, 2019, is LIFTED insofar as it relates to these actions.
The actions are transferred to the Northern District of Ohio for inclusion in the coordinated or
consolidated pretrial proceedings under 28 U.S.C. § 1407 being conducted by the Honorable Dan
A. Polster.


                                                     FOR THE PANEL:



                                                     John W. Nichols
                                                     Clerk of the Panel
Case: 1:17-md-02804-DAP Doc #: 2904 Filed: 11/05/19 2 of 2. PageID #: 429315




                        UNITED STATES JUDICIAL PANEL
                                     on
                         MULTIDISTRICT LITIGATION



IN RE: NATIONAL PRESCRIPTION OPIATE
LITIGATION                                                              MDL No. 2804



                                  SCHEDULE A



  DIST     DIV.    C.A.NO.    CASE CAPTION

  OKLAHOMA EASTERN
                              Love County Board of County Commissioners v. Purdue
  OKE       6     19−00320    Pharma LP et al

  OKLAHOMA WESTERN
                              Board of County Commissioners of Woods County v. Purdue
  OKW       5     19−00878    Pharma LP et al
                              Board of County Commissioners of Major County v. Purdue
  OKW       5     19−00879    Pharma LP et al
                              Pottawatomie County Board of County Commissioners v.
  OKW       5     19−00880    Purdue Pharma LP et al
                              Kay County Board of County Commissioners v. Purdue
  OKW       5     19−00884    Pharma LP et al
